                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

       Plaintiff,

v.                                                Case No. 3:19cv-437-LC-HTC

STATE OF FLORIDA, et al.,

      Defendants.
________________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated May 2, 2019 (ECF Doc. 12). Several efforts have been

made to multiple addresses to furnish Plaintiff a copy of the Report and

Recommendation and afford him an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). All mailings have been returned as

undeliverable. No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.


Case No. 3:19cv437-LC-HTC
                                                                          Page 2 of 2


      2.    Plaintiff’s complaint (ECF Doc. 1) is DISMISSED WITHOUT

PREJUDICE for Plaintiff’s failure to keep the court apprised of his mailing address.

      3.    The clerk shall close the file.

      DONE AND ORDERED this 28th day of May, 2019.



                                s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv437-LC-HTC
